Exhibit 10.3




REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made as of October 14,
2020, by and between Evofem Biosciences, Inc., a Delaware corporation (the
“Company”), and the persons listed on the attached Schedule A who are
signatories to this Agreement (collectively, the “Investors”). Unless otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings ascribed to them in Section 1.
RECITALS
WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1
DEFINITIONS
1.1    Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
(c)    “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.
(d)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
(e)    “Other Securities” shall mean securities of the Company, other than
Registrable Securities (as defined below).
(f)    “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
(g)    “Registrable Securities” shall mean the shares of Common Stock issued or
issuable upon the conversion of the Notes.





--------------------------------------------------------------------------------





(h)    The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.
(i)    “Registration Expenses” shall mean all expenses incurred by the Company
in effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, reasonable legal
expenses (not to exceed $20,000) of one special counsel for the Investors (if
different from the Company’s counsel and if such counsel is reasonably approved
by the Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and reasonable legal expenses of one
special counsel for Investors (not to exceed $20,000) (if different from the
Company’s counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.
(j)    “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act with respect
to the Registrable Securities, including the related prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material or documents incorporated by
reference in such registration statement as may be necessary to comply with
applicable securities laws, other than a registration statement (and related
prospectus) filed on Form S-4 or Form S-8 or any successor forms thereto.
(k)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
(l)    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.
(m)    “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel (except as provided in the definition of
“Registration Expenses”) and any other advisors any of the Investors engage and
all similar fees and commissions relating to the Investors’ disposition of the
Registrable Securities.


SECTION 2
RESALE REGISTRATION RIGHTS
2.1    Resale Registration Rights.
(a)    Following the date of conversion of Notes with an Outstanding Balance of
at least $5 million and within the thirty (30) day period immediately following
the demand of


2

--------------------------------------------------------------------------------





any Investor, the Company shall file with the Commission a Registration
Statement on Form S-3 (except if the Company is not then eligible to register
for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act) covering the resale of the Registrable Securities by the
Investors (the “Resale Registration Shelf”), and the Company shall file such
Resale Registration Shelf as promptly as reasonably practicable following such
demand, and in any event within sixty (60) days of such demand. Such Resale
Registration Shelf shall include a “final” prospectus, including the information
required by Item 507 of Regulation S-K of the Securities Act, as provided by the
Investors in accordance with Section 2.7. Notwithstanding the foregoing, before
filing the Resale Registration Shelf, the Company shall furnish to the Investors
a copy of the Resale Registration Shelf and afford the Investors an opportunity
to review and comment on the Resale Registration Shelf. The Company’s obligation
pursuant to this Section 2.1(a) is conditioned upon the Investors providing the
information contemplated in Section 2.7.
(b)    The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing. The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until the earlier of the date (i) all Registrable Securities covered by the
Resale Registration Shelf have been sold or may be sold freely without
limitations or restrictions as to volume or manner of sale pursuant to Rule 144
or (ii) all Registrable Securities covered by the Resale Registration Shelf
otherwise cease to be Registrable Securities pursuant to Section 2.9 hereof. The
Company shall promptly, and within two (2) business days after the Company
confirms effectiveness of the Resale Registration Shelf with the Commission,
notify the Investors of the effectiveness of the Resale Registration Shelf.
(c)    Notwithstanding anything contained herein to the contrary, the Company
shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):
(i)    if the Company has and maintains an effective Registration Statement on
Form S-3 that provides for the resale of an unlimited number of securities by
selling stockholders (a “Company Registration Shelf”);
(ii)    during the period forty-five (45) days prior to the Company’s good faith
estimate of the date of filing of a Company Registration Shelf; or
(iii)    if the Company has caused a Registration Statement to become effective
pursuant to this Section 2.1 during the prior twelve (12) month period.
(d)    If the Company has a Company Registration Shelf in place at any time in
which the Investors make a demand pursuant to Section 2.1(a), the Company shall
file with the Commission, as promptly as practicable, and in any event within
fifteen (15) business days after such demand, a “final” prospectus supplement to
its Company Registration Shelf covering the resale of the Registrable Securities
by the Investors (the “Prospectus”); provided, however, that the Company shall
not be obligated to file more than one Prospectus pursuant to this Section
2.1(d) in any six month period to add additional Registrable Securities to the
Company


3

--------------------------------------------------------------------------------





Registration Shelf that were acquired by the Investors other than directly from
the Company or in an underwritten public offering by the Company. The Prospectus
shall include the information required under Item 507 of Regulation S-K of the
Securities Act, which information shall be provided by the Investors in
accordance with Section 2.7. Notwithstanding the foregoing, before filing the
Prospectus, the Company shall furnish to the Investors a copy of the Prospectus
and afford the Investors an opportunity to review and comment on the Prospectus.
(e)    Deferral and Suspension. At any time after being obligated to file a
Resale Registration Shelf or Prospectus, or after any Resale Registration Shelf
has become effective or a Prospectus filed with the Commission, the Company may
defer the filing of or suspend the use of any such Resale Registration Shelf or
Prospectus, upon giving written notice of such action to the Investors with a
certificate signed by the Principal Executive Officer of the Company stating
that in the good faith judgment of the Board, the filing or use of any such
Resale Registration Shelf or Prospectus covering the Registrable Securities
would be seriously detrimental to the Company or its stockholders at such time
or render the Company unable to comply with requirements under the Securities
Act or Exchange Act and that the Board concludes, as a result, that it is in the
best interests of the Company and its stockholders to defer the filing or
suspend the use of such Resale Registration Shelf or Prospectus at such time.
The Company shall have the right to defer the filing of or suspend the use of
such Resale Registration Shelf or Prospectus for a period of not more than one
hundred twenty (120) days from the date the Company notifies the Investors of
such deferral or suspension; provided that the Company shall not exercise the
right contained in this Section 2.1(e) more than once in any twelve month
period. In the case of the suspension of use of any effective Resale
Registration Shelf or Prospectus, the Investors, immediately upon receipt of
notice thereof from the Company, shall discontinue any offers or sales of
Registrable Securities pursuant to such Resale Registration Shelf or Prospectus
until advised in writing by the Company that the use of such Resale Registration
Shelf or Prospectus may be resumed. In the case of a deferred Prospectus or
Resale Registration Shelf filing, the Company shall provide prompt written
notice to the Investors of (i) the Company’s decision to file or seek
effectiveness of the Prospectus or Resale Registration Shelf, as the case may
be, following such deferral and (ii) in the case of a Resale Registration Shelf,
the effectiveness of such Resale Registration Shelf. In the case of either a
suspension of use of, or deferred filing of, any Resale Registration Shelf or
Prospectus, the Company shall not, during the pendency of such suspension or
deferral, be required to take any action hereunder (including any action
pursuant to Section 2.2 hereof) with respect to the registration or sale of any
Registrable Securities pursuant to any such Resale Registration Shelf, Company
Registration Shelf or Prospectus.
(f)    Other Securities. Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold for the account of the Company; provided
that such Other Securities are excluded first from such Registration Statement
in order to comply with any applicable laws or request from any Government
Entity, Nasdaq or any applicable listing agency. For the avoidance of doubt, no
Other Securities may be included in an underwritten offering pursuant to Section
2.2 without the consent of the Investors.




4

--------------------------------------------------------------------------------







2.2    Sales and Underwritten Offerings of the Registrable Securities.
(a)    Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall, and subject to the limitations set forth in this
Section 2.2, be permitted one underwritten public offering per calendar year,
but no more than three underwritten public offerings in total, to effect the
sale or distribution of Registrable Securities.
(b)    If the Investors intend to effect an underwritten public offering
pursuant to a Resale Registration Shelf or Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than fifteen (15) business days prior to the Investors’ request
that the Company file a prospectus supplement to a Resale Registration Shelf or
Company Registration Shelf).
(c)    In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Investors shall be entitled to select the underwriter or underwriters for
such offering, subject to the consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed.
(d)    In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Company shall not be required to include any of the Registrable Securities
in such underwriting unless the Investors (i) enter into an underwriting
agreement in customary form with the underwriter or underwriters, (ii) accept
customary terms in such underwriting agreement with regard to representations
and warranties relating to ownership of the Registrable Securities and authority
and power to enter into such underwriting agreement and (iii) complete and
execute all questionnaires, powers of attorney, custody agreements, indemnities
and other documents as may be requested by such underwriter or underwriters.
Further, the Company shall not be required to include any of the Registrable
Securities in such underwriting if (Y) the underwriting agreement proposed by
the underwriter or underwriters contains representations, warranties or
conditions that are not reasonable in light of the Company’s then-current
business or (Z) the underwriter, underwriters or the Investors require the
Company to participate in any marketing, road show or comparable activity that
may be required to complete the orderly sale of shares by the underwriter or
underwriters.
(e)    If the total amount of securities to be sold in any offering initiated by
the Investors pursuant to this Section 2.2 involving an underwriting of shares
of Registrable Securities exceeds the amount that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities (subject in each case to the
cutback provisions set forth in this Section 2.2(e)), that the underwriters and
the Company determine in their sole discretion shall not jeopardize the success
of the offering. If the underwritten public offering has been requested pursuant
to Section 2.2(a) hereof, the number of shares that are entitled to be included
in the registration and underwriting shall be allocated in the


5

--------------------------------------------------------------------------------





following manner: (a) first, shares of Company equity securities that the
Company desires to include in such registration shall be excluded and (b)
second, Registrable Securities requested to be included in such registration by
the Investors shall be excluded on a pro rata basis. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round down the number of shares allocated to any of the
Investors to the nearest 100 shares.
2.3    Fees and Expenses. All Registration Expenses incurred in connection with
registrations pursuant to this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Investors
shall be borne by the Investors.
2.4    Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2.1 or Section 2.2
hereof, as applicable, the Company shall keep the Investors advised as to the
initiation of each such registration and as to the status thereof. The Company
shall use its reasonable best efforts, within the limits set forth in this
Section 2.4 to:
(a)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;
(b)    furnish to the Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the Investors may reasonably request
in order to facilitate the disposition of Registrable Securities;
(c)    use its reasonable best efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions in the United States as shall be reasonably
requested by the Investors, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;
(d)    in the event of any underwritten public offering, and subject to Section
2.2(d), enter into and perform its obligations under an underwriting agreement,
in usual and customary form, with the managing underwriter of such offering and
take such other usual and customary action as the Investors may reasonably
request in order to facilitate the disposition of such Registrable Securities;
(e)    notify the Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein


6

--------------------------------------------------------------------------------





not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;
(f)    provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;
(g)    if requested by an Investor, use reasonable best efforts to cause the
Company’s transfer agent to remove any restrictive legend from any Registrable
Securities within two business days following such request to the extent the
Company determines with the advice of counsel that such restrictive legend is
then eligible for removal;
(h)    cause to be furnished, at the request of the Investors, on the date that
Registrable Securities are delivered to underwriters for sale in connection with
an underwritten offering pursuant to this Agreement, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and
(i)    cause all such Registrable Securities included in a Registration
Statement pursuant to this Agreement to be listed on each securities exchange or
other securities trading markets on which Common Stock is then listed.
2.5    The Investors Obligations.
(a)    Discontinuance of Distribution. The Investors agree that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in Section 2.4(e) hereof, the Investors shall immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities until the Investors’ receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(e) hereof
or receipt of notice that no supplement or amendment is required and that the
Investors’ disposition of the Registrable Securities may be resumed. The Company
may provide appropriate stop orders to enforce the provisions of this Section
2.5(a).
(b)    Compliance with Prospectus Delivery Requirements. The Investors covenant
and agree that they shall comply with the prospectus delivery requirements of
the Securities Act as applicable to them or an exemption therefrom in connection
with sales of Registrable Securities pursuant to any Registration Statement
filed by the Company pursuant to this Agreement.


7

--------------------------------------------------------------------------------





(c)    Notification of Sale of Registrable Securities. The Investors covenant
and agree that they shall notify the Company following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.
2.6    Indemnification.
(a)    To the extent permitted by law, the Company shall indemnify the
Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or other document (including any related Registration Statement)
incident to any such registration, qualification, or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the Investors, each such underwriter,
and each Person who controls the Investors or underwriter, any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided, however, that the
indemnity contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of the Company (which consent shall not
unreasonably be withheld); and provided, further, that the Company shall not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors, such underwriter,
or such controlling Person and stated to be for use therein.
(b)    To the extent permitted by law, each Investor (severally and not jointly)
shall, if Registrable Securities held by such Investor are included for sale in
the registration and related qualification and compliance effected pursuant to
this Agreement, indemnify the Company, each of its directors, each officer of
the Company who signs the applicable Registration Statement, each legal counsel
and each underwriter of the Company’s securities covered by such a Registration
Statement, each Person who controls the Company or such underwriter within the
meaning of the Securities Act against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, or related document, or (ii) any omission (or
alleged omission) to state therein a material fact


8

--------------------------------------------------------------------------------





required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by such Investor of
Section 2.5 hereof, the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act or any state securities law applicable to such Investor and
relating to action or inaction required of such Investor in connection with any
such registration and related qualification and compliance, and shall pay as
incurred to such persons, any legal and any other expenses reasonably incurred
in connection with investigating or defending any such claim, loss, damage,
liability, or action, in each case only to the extent that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in (and
such violation pertains to) such Registration Statement or related document in
reliance upon and in conformity with written information furnished to the
Company by such Investor and stated to be specifically for use therein;
provided, however, that the indemnity contained in this Section 2.6(b) shall not
apply to amounts paid in settlement of any such claim, loss, damage, liability,
or action if settlement is effected without the consent of such Investor (which
consent shall not unreasonably be withheld); provided, further, that such
Investor’s liability under this Section 2.6(b) (when combined with any amounts
such Investor is liable for under Section 2.6(d)) shall not exceed such
Investor’s net proceeds from the offering of securities made in connection with
such registration.
(c)    Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
however, that the indemnifying party shall be entitled to select counsel for the
defense of such claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.
(d)    If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that


9

--------------------------------------------------------------------------------





resulted in such loss, liability, claim, damage, or expense as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. In no event, however, shall (i) any amount due for
contribution hereunder be in excess of the amount that would otherwise be due
under Section 2.6(a) or Section 2.6(b), as applicable, based on the limitations
of such provisions and (ii) a Person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) be entitled to contribution from a
Person who was not guilty of such fraudulent misrepresentation.
(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.
(f)    The obligations of the Company and the Investors under this Section 2.6
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement or otherwise.
2.7    Information. The Investors shall furnish to the Company such information
regarding the Investors and the distribution proposed by the Investors as the
Company may reasonably request and as shall be reasonably required in connection
with any registration referred to in this Agreement. The Investors agree to, as
promptly as practicable (and in any event prior to any sales made pursuant to a
prospectus), furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by the
Investors not misleading. The Investors agree to keep confidential the receipt
of any notice received pursuant to Section 2.4(e) and the contents thereof,
except as required pursuant to applicable law. Notwithstanding anything to the
contrary herein, the Company shall be under no obligation to name the Investors
in any Registration Statement if the Investors have not provided the information
required by this Section 2.7 with respect to the Investors as a selling security
holder in such Registration Statement or any related prospectus.
2.8    Rule 144 Requirements. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the Commission that may at any time permit the Investors to
sell Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act at all times after the date
hereof;


10

--------------------------------------------------------------------------------





(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
(c)    prior to the filing of the Registration Statement or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, to provide the
Investors with copies of all of the pages thereof (if any) that reference the
Investors; and
(d)    furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested by an Investor in availing itself of any rule or regulation
of the Commission which permits an Investor to sell any such securities without
registration.
2.9    Termination of Status as Registrable Securities. The Registrable
Securities shall cease to be Registrable Securities upon the earliest to occur
of the following events: (i) such Registrable Securities have been sold pursuant
to an effective Registration Statement; (ii) such Registrable Securities have
been sold by the Investors pursuant to Rule 144 (or other similar rule), (iii)
such Registrable Securities may be resold by the Investor holding such
Registrable Securities without limitations as to volume or manner of sale
pursuant to Rule 144; or (iv) ten (10) years after the date of this Agreement.


SECTION 3
MISCELLANEOUS
3.1    Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investors.
3.2    Injunctive Relief. It is hereby agreed and acknowledged that it shall be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that, in
the event of any such failure, an aggrieved Person shall be irreparably damaged
and shall not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.
3.3    Notices. All notices required or permitted under this Agreement must be
in writing and sent to the address or facsimile number identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; (d)
by prepaid reputable overnight delivery service; or (e) by email


11

--------------------------------------------------------------------------------





transmission. Notices shall be effective upon receipt. Either party may change
its notice address by providing the other party written notice of such change.
Notices shall be delivered as follows:
If to the Investors:    At such Investor’s address as set forth on Schedule A
hereto


If to the Company:
Evofem Biosciences, Inc.Attn: General Counsel

12400 High Bluff Drive, Suite 600
San Diego, CA
with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Attention: Adam C. Lenain
3580 Carmel Mountain Road, Suite 300
San Diego, CA

3.4    Governing Law; Jurisdiction; Venue; Jury Trial.
(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.
(b)    Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and the transactions contemplated herein, or for
recognition or enforcement of any judgment, and each of the Company and the
Investors irrevocably and unconditionally agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York state
court or, to the fullest extent permitted by applicable law, in such federal
court. Each of the Company and the Investors hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(c)    Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.4(b) hereof. Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT


12

--------------------------------------------------------------------------------





OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH OF THE COMPANY AND THE INVESTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT EACH OF THE COMPANY
AND THE INVESTORS HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
3.5    Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
parties; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.
The Company shall not consummate any recapitalization, merger, consolidation,
reorganization or other similar transaction whereby stockholders of the Company
receive (either directly, through an exchange, via dividend from the Company or
otherwise) equity (the “Other Equity”) in any other entity (the “Other Entity”)
with respect to Registrable Securities hereunder, unless prior to the
consummation thereof, the Other Entity assumes, by written instrument, the
obligations under this Agreement with respect to such Other Equity as if such
Other Equity were Registrable Securities hereunder.
3.6    Entire Agreement. This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.
3.7    Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.
3.8    Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.
3.9    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All


13

--------------------------------------------------------------------------------





references in this Agreement to sections, paragraphs and exhibits shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.
3.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.
3.11    Term and Termination. The Investors’ rights to demand the registration
of the Registrable Securities under this Agreement, as well as the Company’s
obligations under Section 2.2 hereof, shall terminate automatically once all
Registrable Securities cease to be Registrable Securities pursuant to the terms
of Section 2.9 of this Agreement.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.


 
EVOFEM BIOSCIENCES, INC.,
a Delaware Corporation
 
 
 
 
 
By:
/s/ Justin J. File
 
 
Name:
Justin J. File
 
 
Title:
Chief Financial Officer


 







[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.


 
ADJUVANT GLOBAL HEALTH TECHNOLOGY FUND, L.P.
By: Adjuvant Capital GP, L.P., its General Partner
By: Adjuvant Capital Management, LLC, its General Partner
 
 
 
 
 
By:
/s/ Jenny Yip
 
 
 
 
 
 
Name:
Jenny Yip
 
 
 
 
 
 
Title:
Co-President
 





 
ADJUVANT GLOBAL HEALTH TECHNOLOGY FUND DE, L.P.
By: Adjuvant Capital GP, L.P., its General Partner
By: Adjuvant Capital Management, LLC, its General Partner
 
 
 
 
 
By:
/s/ Jenny Yip
 
 
 
 
 
 
Name:
Jenny Yip
 
 
 
 
 
 
Title:
Co-President
 





















[Signature Page to Registration Rights Agreement]